NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                  No. 19-2231
                                  ___________

                         RICKY KAMDEM-OUAFFO,
                                         Appellant

                                        v.

              LIAM HUCZKO, Police Officer Hucarro ID #1778;
                 DANIEL DOLAN, Police Officer ID #3030;
      PORT AUTHORITY OF NEW YORK AND NEW JERSEY (PANYNJ);
           MUNICIPALITY OF NEWARK, a/k/a “City of Newark”;
          MUNICIPALITY OF ELIZABETH, a/k/a “City of Elizabeth”;
             POLICE OFFICER JOHN DOE, Officer ID unknown;
             POLICE OFFICER JANE DOE, Officer ID unknown;
A PANYNJ’S AIRPORT TAXI MONITOR, female black on duty at Terminal B Level 2;
A PAPD POLICE OFFICER, Badge # unknown female white on duty at EWR Terminal C;
         THE PORT AUTHORITY POLICE DEPARTMENT (PAPD);
    LIONEL LEACH, JR., individual capacity and/or in capacity with the CWA;
            COMMUNICATION WORKERS OF AMERICA, CWA;
              OFFICER BRADLEY, PAPD Officer Badge #3027
                 ____________________________________

                 On Appeal from the United States District Court
                          for the District of New Jersey
                            (D.C. No. 2:16-cv-08859)
                   District Judge: Honorable Claire C. Cecchi
                  ____________________________________

                Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                on April 7, 2020

              Before: JORDAN, BIBAS, and PHIPPS, Circuit Judges

                         (Opinion filed: April 22, 2020 )
                                       ___________

                                        OPINION*
                                       ___________

PER CURIAM

    Appellant Ricky Kamdem-Ouaffo alleged in an amended complaint that on two occa-

sions in 2016, Port Authority of New York and New Jersey (Port Authority) police issued

him traffic citations for working as an Uber driver on the grounds of Newark Liberty In-

ternational Airport in Newark, New Jersey. Kamdem-Ouaffo also alleged separate inci-

dents with Port Authority police, who he claimed told him that Uber drivers were personae

non grata at the airport and also threatened to cite him the next time he was seen picking

up travelers. Kamdem-Ouaffo claimed that the actions of the police deprived him of his

federal and state constitutional rights, were tortious under state law, and were motivated

by a conspiratorial alliance among Newark, neighboring city Elizabeth, local taxicab and

limousine operators, and a particular trade union (collectively, Defendants), all of which

harbored antipathy to ride-sharing technology companies and affiliated drivers.

    The foregoing three-sentence summary of Kamdem-Ouaffo’s case is not easily dis-

cerned from the amended complaint, which contained almost 2,500 numbered paragraphs

and incorporated hundreds of pages of exhibits. An astounding number of paragraphs rep-

licated material found elsewhere in the filing. And an equal number reflected material

plainly vulnerable to the remedial strike of Federal Rule of Civil Procedure 12(f), including



*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                             2
countless facially inaccurate references to Uber as Kamdem-Ouaffo’s business partner; un-

necessary exposition about service of legal process; impertinent analyses of case law; ir-

reverent musings about Uber’s business model, profitability, and public interest in self-

driving cars; and critiques of New Jersey’s roads. See id. (“The court may strike from a

pleading . . . any redundant, immaterial, impertinent, or scandalous matter.”).

   Some Defendants moved to dismiss the amended complaint under Federal Rule of Civil

Procedure 12(b)(6) for failure to state a claim; others moved to dismiss it for lack of com-

pliance with the pleading requirements of Rule 8(a)(2). Recognizing Kamdem-Ouaffo’s

pro se status, the District Court did not harshly punish him for prolixity; it sua sponte dis-

missed the amended complaint without prejudice under Rule 8(a)(2). The District Court

provided thirty days for Kamdem-Ouaffo to file a revised, Rule 8-compliant pleading, and

warned him that failure to adhere to its order could result in dismissal.

   Kamdem-Ouaffo then filed a second amended complaint. Leading with an inauspicious

seven-page table of contents, the second amended complaint spanned over 800 numbered

paragraphs and, while it excised the exhibits and a good bit of the redundancy, still suffered

from many of the same core deficiencies as its predecessor. Defendants responded with

dispositive motions. The District Court responded with an Order to Show Cause why the

second amended complaint should not be dismissed with prejudice for (again) failing to

comply with Rule 8(a)(2).

   Kamdem-Ouaffo’s show-cause response was defiant. He defended his exposition about

Uber’s intellectual-property portfolio and other aspects of its business as proper back-

ground material for a jury deciding whether Port Authority police had acted

                                              3
unconstitutionally or tortiously in issuing or threatening traffic citations, stating that “[i]f

the Court cannot see this basic common sense, then honestly there is no point to waste my

time or anybody’s time here.” D.C. Dkt. No. 102, at 3–4 (emphasis omitted). Kamdem-

Ouaffo also contended that his pleading could not be shortened to fewer than 100 pages

and that, even if his second amended complaint were dismissed without prejudice, no fur-

ther amendment would be forthcoming and he would simply appeal. And that is exactly

what he did after the District Court entered an order dismissing the second amended com-

plaint without prejudice and allowing the filing of a third amended complaint that complied

with Rule 8(a)(2).

   We have jurisdiction under 28 U.S.C. § 1291. See Weber v. McGrogan, 939 F.3d 232,

240 (3d Cir. 2019) (explaining that “a clear and unequivocal intent to decline amendment

and immediately appeal that leaves no doubt or ambiguity can allow us to exercise juris-

diction” over an order dismissing an action without prejudice); see also Frederico v. Home

Depot, 507 F.3d 188, 192 (3d Cir. 2007). We review for abuse of discretion. See In re

Westinghouse Sec. Litig., 90 F.3d 696, 702 (3d Cir. 1996).

   As noted above, Rule 8 requires a “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “The statement should be plain

because the principal function of pleadings under the Federal Rules is to give the adverse

party fair notice of the claim asserted so as to enable him to answer and prepare for trial.”

Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). And “[t]he statement should be short

because ‘[u]nnecessary prolixity in a pleading places an unjustified burden on the court

and the party who must respond to it because they are forced to select the relevant material

                                               4
from a mass of verbiage.’ ” Id. (second alteration in original) (quoting 5 Charles Alan

Wright & Arthur R. Miller, Federal Practice and Procedure § 1281, at 365 (1969)).

    Whether the “short and plain statement” requirement is satisfied is a “context-depend-

ent exercise.” W. Penn Allegheny Health Sys., Inc. v. UPMC, 627 F.3d 85, 98 (3d Cir.

2010). A complaint may permissibly be dismissed based on Rule 8 noncompliance. Sala-

huddin, 861 F.2d at 42. Importantly, “the question before us is not whether we might have

chosen a more lenient course than dismissal . . . , but rather whether the District Court

abused its discretion in ordering the dismissal.” Garrett v. Wexford Health, 938 F.3d 69,

92 (3d Cir. 2019), petition for cert. filed, No. 19-867 (U.S. Jan. 8, 2020).

    With those principles in mind, we turn to Kamdem-Ouaffo’s arguments on appeal. He

first argues, without any support in law, that it is incumbent on the court and not the pleader

to reform a complaint determined to be out of step with Rule 8(a)(2). See, e.g., Appellant’s

Br. 21 (“Plaintiff had no obligation to try to please an arbitrary demand [of] the govern-

ment.”). He next argues that the District Court failed to analyze the Poulis factors prior to

dismissing the second amended complaint. Appellant’s Br. 21–24; see Poulis v. State Farm

Fire & Cas. Co., 747 F.2d 863, 868–70 (3d Cir. 1984).1 Kamdem-Ouaffo also makes



1
  Under Poulis, “[a] district court should consider six factors when determining whether
to dismiss a case under Rule 41(b),” including bad faith by the pleader and prejudice to the
opposing party. Hildebrand v. Allegheny County, 923 F.3d 128, 132 (3d Cir. 2019) (citing
Poulis, 747 F.2d at 868); see Fed. R. Civ. P. 41(b). The District Court had no occasion to
consider the Poulis factors in this case; rather than sanction Kamdem-Ouaffo with dismis-
sal, it invited the filing of a third amended complaint. In any event, in the unusual case
where a party has willfully engaged in “contumacious” conduct, courts may dismiss a case
without analyzing the Poulis factors. Guyer v. Beard, 907 F.2d 1424, 1429–30 (3d Cir.
1990).
                                              5
arguments concerning corroborative evidence, unrelated litigation involving Uber, fear of

political embarrassment as the motivation for the District Court’s ruling, and the District

Court’s purported retaliation against Kamdem-Ouaffo for filing a recusal motion.2 Because

none of those arguments is sound or germane to the dispositive issue on appeal, we reject

them without further discussion.

    Ultimately, after careful review of the record, we conclude that the District Court did

not abuse its discretion. Its judgment will be affirmed.

    The District Court provided Kamdem-Ouaffo, an experienced pro se litigant,3 with mul-

tiple opportunities to properly plead his case. Indeed, the District Court’s order under re-

view was a dismissal “without prejudice” to the filing of a third amended complaint, and it

included specific instructions for reworking the pleading in a comprehensible manner. D.C.

Dkt. No. 108 (emphasis omitted); cf. Ciralsky v. CIA, 355 F.3d 661, 671 (D.C. Cir. 2004)

(holding that the district court did not abuse its discretion in dismissing the plaintiff’s com-

plaint under Rule 8(a)(2) where “there was nothing about that dismissal that would have



2
  It does not appear as though the District Court ruled on the recusal motion. Regardless,
Kamdem-Ouaffo has never presented a colorable basis for recusal. See Liteky v. United
States, 510 U.S. 540, 555 (1994); Jones v. Pittsburgh Nat’l Corp., 899 F.2d 1350, 1356 (3d
Cir. 1990). Also, to the extent his motion was rooted in 28 U.S.C. § 144, it was procedurally
infirm for the reasons outlined by the Port Authority Appellees. See Br. for Defendants-
Appellees Liam Huczsko et al. 17; see also United States v. Townsend, 478 F.2d 1072,
1073 (3d Cir. 1973).
3
  See, e.g., Kamdem-Ouaffo v. Idahoan Foods, LLC, 789 F. App’x 75 (9th Cir. 2020) (per
curiam); Kamdem-Ouaffo v. Tapfin N. Am. Shared Servs., 788 F. App’x 401 (7th Cir.
2019) (per curiam); Kamdem-Ouaffo v. Task Mgmt. Inc., 792 F. App’x 218 (3d Cir. 2019)
(per curiam); Kamden-Ouaffo v. NaturaSource Int’l, LLC, 693 F. App’x 172 (3d Cir. 2017)
(per curiam); Kamdem-Ouaffo v. Leblon, 673 F. App’x 223 (3d Cir. 2016) (per curiam);
Kamdem-Ouaffo v. PepsiCo Inc., 657 F. App’x 949 (Fed. Cir. 2016) (per curiam).
                                               6
barred the plaintiff from correcting the complaint’s defects,” “[t]he amended complaint

could certainly have stood further shortening,” and such revision “would not have reduced

[the plaintiff’s] chances of success on the merits, as the evidentiary detail in the initial

complaint was plainly not necessary for the case’s survival”); Salahuddin, 861 F.2d at 42

(explaining that courts have “power to dismiss a prolix complaint without leave to amend”

where such leave “has previously been given and the successive pleadings remain prolix

and unintelligible”). That the District Court’s efforts were met with unwavering unwilling-

ness to comply with basic rules of procedure just means that we have adequate grounds to

affirm the District Court’s judgment, and we do so.




                                             7